Citation Nr: 0429755	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
evaluated as 20 percent disabling prior to December 10, 2003.  

2.  Entitlement to an increased rating for diabetes mellitus, 
evaluated as 40 percent disabling from December 10, 2003.

3.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1988 until May 
1991, with three months and seven days prior active service.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

This matter was previously before the Board in July 2003.  At 
that time, a remand was ordered to accomplish further 
development.  

By a rating decision dated in March 2004, the RO increased 
the rating for the disability at issue to 40 percent, 
effective from December 10, 2003.

The issues of entitlement to an increased rating for diabetes 
mellitus, prior to, and from, December 10, 2003, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The competent clinical evidence of record shows that the 
veteran's nonservice-connected hypertension is chronically 
aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a 
service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  In view of the 
Board's disposition in this matter, further development with 
regard to VA's duties to notify and assist under VCAA, to 
include verification of the reported period of active service 
prior to September 1988 and to obtain any associated service 
medical records, would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Relevant law and regulations

Service connection-in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

The veteran's service medical records show that, at his 
October 1987 enlistment examination, the veteran's blood 
pressure was 130/80.  During service, his diastolic pressure 
ranged from 64 to 78 and his systolic pressure ranged from 
110-140.  

Ten days following discharge from service, the veteran 
received emergency/triage treatment for diabetes in May 1991.  
At that time, his blood pressure was 96/46.  

The veteran had a VA examination in August 1991.  His blood 
pressure was 100/70 in seated position and was 110/80 in 
standing position. 

VA treatment reports dated in 1993 reflected a blood pressure 
range of 67-70 diastolic and 110-157 systolic.

VA examination in May 1994 showed the veteran's blood 
pressure to be 140/70.  

VA treatment reports dated in 1994 and 1995 reflected blood 
pressure readings from 68 to 79 as to diastolic pressure and 
from 110 to 120 for systolic pressure.

VA examination in July 1995 showed the veteran's blood 
pressure to be 130/90.

Upon VA examination in April 1996, the veteran's blood 
pressure was 140/88, taken on the left arm while sitting.

VA outpatient records dated in 1996 reveal diastolic blood 
pressure from 79 to 86 and systolic blood pressure from 128 
to 149.

Upon VA examination in February 1997, the veteran's blood 
pressure was 120/80.  

VA outpatient treatment records dated from 1997 to 1998 
demonstrate diastolic blood pressure ranging from 78 to 90 
and systolic blood pressure ranging from 126 to 156.  

A December 2000 VA outpatient treatment report contained a 
diagnosis of hypertension.  

The veteran was again examined by VA in October 2001.  The 
veteran reported that, while in the military, he was told 
that he was borderline hypertensive.  He had never been given 
any specific medication for hypertension, but he took two 
garlic pills a day on his own.  Objectively, the veteran's 
blood pressure was 170/100 while seated.  While lying down, 
it was 150/88 and upon immediate standing, it was 170/100.  
The diagnosis was hypertension, stage I. 

VA outpatient treatment records dated from 2001 to 2003 
demonstrate diastolic blood pressure ranging from 92 to 107 
and systolic blood pressure ranging from 150 to 189.  

In March 2003, the veteran presented testimony at a personal 
hearing before the undersigned.  At that time, the veteran 
stated that he had never been diagnosed with hypertension 
prior to service.  His first actual diagnosis of hypertension 
was made around 2000.  However, he had first been told he was 
borderline hypertensive in approximately 1993.  He was told 
this by a nurse at the VA facility in Oakland, Pennsylvania.  
The veteran then expressed his belief that his hypertensive 
was brought about by his service-connected diabetes.  

The veteran was most recently examined by VA in December 
2003.  A history of hypertension was noted.  According to the 
veteran, he was first told he had hypertension in 
approximately 1996.  However, he did not start taking 
medications until 2002.  He had no history of angina or 
myocardial infarction.  There was also no history of 
congestive heart failure.  The veteran denied chest pain or 
nitroglycerin use.  He also denied dyspnea.  He did have 
dizziness with a drop in his blood sugar.  The veteran denied 
claudication and had never been told he had any problems with 
arterial circulation to his legs.  He had no history of 
recurrent ulcers or sores on his legs.  

Upon physical examination, the veteran was in no distress.  
Regarding vital signs, the nurse obtained blood pressure 
readings of 188/126, left arm sitting, 168/122 left arm 
standing, 176/124, right arm sitting, and 178/124 right arm 
standing.  Lying blood pressures were 170/104 in the left and 
182/110 on the right.  

The VA examiner again tested the veteran's vital signs at the 
start of the interview.  The veteran's blood pressure was 
170/110, left arm sitting, 174/118, left arm standing, 
164/106, right arm sitting, and 168/110 right arm standing.  
About 10 minutes later, the veteran's blood pressure was 
tested again.  The findings were as follows:  164/104, left 
arm sitting; 170/110, left arm standing.  At the close of the 
examination, blood pressure readings were: 172/106, left arm 
sitting; 168/112 left arm standing; and 170/104 right arm 
sitting.  The veteran was taking lisinopril, 10 mg, twice 
daily to control his blood pressure.   

Following the examination, an EKG was conducted.  No acute 
findings were detected.  Additionally, there was no evidence 
of impaired renal function.  

The VA examiner found that the veteran's hypertension was not 
as likely as not secondary to his service-connected diabetes 
mellitus.  The VA examiner did acknowledge a mild degree of 
proteinuria on recent urinalysis, but did not find such to be 
a significant reason to attribute hypertension to the 
veteran's diabetes mellitus.  He added that some people 
believe that microalbuminuria is actually a manifestation of 
hypertension at times.  The VA examiner personally felt that 
the proteinuria demonstrated upon urinalysis was more likely 
than not secondary to the diabetic nephropathy.  

The VA examiner further opined that the veteran's currently 
diagnosed hypertension was not causally related to active 
service.  In so concluding, he observed that there was no 
documentation of hypertension in the service medical records.  
The examiner did note that the veteran's diabetes mellitus 
led to low sugar reactions, increasing the catecholamine 
release.  This in turn could cause elevated blood pressure.  
It was concluded that, in that sense, the service-connected 
diabetes mellitus was found to be a potentially aggravating 
factor for the veteran's hypertension.  However, with 
resolution of a hypoglycemic episode, the impact of the 
diabetes on the veteran's blood pressure should also resolve.  

Analysis

The veteran is claiming entitlement to service connection for 
hypertension.  The service medical records are negative for 
hypertension, and hypertension was initially diagnosed years 
after service, too remote from service to be reasonably 
related to service.  Further, the record does not contain a 
competent clinical opinion relating current hypertension to 
service.

The Board recognizes that the veteran essentially contends 
that his hypertension is causally related to his service-
connected diabetes mellitus.  To succeed in a claim of 
secondary service connection, the evidence must first show a 
current disability.  In order to evaluate this question, 38 
C.F.R. Part 4, Diagnostic Code 7101, addressing hypertension, 
must be referenced.  

Note (1) to that Code section explains that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken 2 or more times on at least 3 different days.  It was 
further explained that the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm. 38 C.F.R. § 
4.104, Code 7101. Note (1) (2003).

The evidence of record establishes a current diagnosis of 
hypertension.  Such can be found in a December 2000 VA 
outpatient treatment report.  Moreover, the claims file 
contains multiple blood pressure readings which conform to 
the specific requirements outlined in Diagnostic Code 7101.  
Thus, the "current disability" element of a service 
connection claim is satisfied.

The next step in evaluating the veteran's secondary service 
connection claim is to consider whether the claimed disorder 
(hypertension) is proximately due to or the result of a 
service-connected disease or injury (diabetes mellitus).  38 
C.F.R. § 3.310(a) (2003).  In this regard, the Board 
recognizes that in a report of VA examination in December 
2003, the VA examiner at that time, after a physical 
examination and extensive review of the claims file, did not 
find it as likely as not that the veteran's hypertension was 
due to his service-connected diabetes mellitus.  
Significantly, however, the same VA examiner in December 2003 
stated that the veteran's service-connected diabetes mellitus 
could be considered as aggravating the veteran's nonservice-
connected hypertension.  The VA examiner explained that the 
diabetes mellitus led to low sugar reactions, which increased 
the catecholamine release, potentially elevating blood 
pressure.  In this vein, it is noted that secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The December 2003 VA opinion is found to be highly probative, 
because it was offered following a thorough examination of 
the veteran and subsequent to a careful review of the claims 
file.  Moreover, the opinion reached is consistent with the 
factual evidence of record.  For these reasons, the Board 
finds that the December 2003 VA opinion is of sufficient 
probative value to establish secondary service connection 
under Allen and Tobin.  As such, with resolution of doubt in 
the veteran's favor, the evidence supports the claim for 
service connection for hypertension.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for hypertension is granted.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board has reviewed the evidence of record and finds that 
additional development is required with respect to the 
veteran's increased rating claims.  Specifically, at his 
March 2003 hearing before the undersigned, the veteran stated 
that his service-connected diabetes mellitus caused him to 
use a high number of sick days (See March 2003 hearing 
transcript, at page 9).  Indeed, he commented that his sick 
leave was being monitored by the administrators at the VA 
hospital where he was employed. The veteran stated that 
personnel records at that facility would reflect use of sick 
leave and should also demonstrate that his leave was being 
monitored.  It does not appear that efforts were undertaken 
to obtain such records.  Because the amount of time missed 
from work might impact the adjudication of this claim, 
particularly with regard to the propriety of an 
extraschedular rating, an attempt should be made to procure 
such documents.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the veteran a VCAA notice 
letter which specifically apprises the 
appellant of the evidence and information 
necessary to substantiate his increased 
rating claims, and which informs him of 
the division of responsibilities between 
him and VA in producing and/or obtaining 
such evidence.  The veteran should also 
be advised to send any additional 
evidence in his possession, pertinent to 
the appeal, to VA.  

2.  Contact the personnel office of the 
VA Medical Centers in Oakland, 
Pennsylvania, and at Aspinwall, 
Pennsylvania, and request documentation 
of the veteran's use of sick leave dating 
from 2000 to the present, to include any 
documentation of the basis for use of 
such sick leave.  Additionally, if there 
is any documentation showing that the 
veteran's sick leave was administratively 
monitored, such records should also be 
obtained.  If the requested records are 
not available, the claims file should 
clearly state this fact.

3.  If any additional records are 
procured, as a result of the above action 
or otherwise, then readjudicate the 
issues on appeal and consider all 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                     
______________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



